Exhibit 10.2




TRANSFER AGREEMENT

between

THE AFFILIATES OF THE PURCHASER LISTED AS SIGNATORIES TO THIS
AGREEMENT,

as Originators

and

WELLS FARGO FINANCIAL ACCEPTANCE, INC.,

as Purchaser

Dated as of May 31, 2005




--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

ARTICLE I
DEFINITIONS

SECTION 1.1.

OTHER INTERPRETIVE PROVISIONS

1

ARTICLE II
PURCHASE AND SALE OF RECEIVABLES

SECTION 2.1.

PURCHASE AND SALE OF RECEIVABLES.

2

SECTION 2.2.

ORIGINATORS PURCHASE PRICE

3

ARTICLE III
REPRESENTATIONS AND WARRANTIES

SECTION 3.1.

REPRESENTATIONS AND WARRANTIES OF PURCHASER

3

SECTION 3.2.

REPRESENTATIONS AND WARRANTIES OF ORIGINATORS

4

ARTICLE IV
RESERVED

ARTICLE V
COVENANTS OF ORIGINATORS

SECTION 5.1.

PROTECTION OF TITLE TO ORIGINATORS ASSETS

5

ARTICLE VI
MISCELLANEOUS PROVISIONS

SECTION 6.1.

OBLIGATIONS OF ORIGINATORS

7

SECTION 6.2.

SUBSEQUENT TRANSFER TO ISSUER AND INDENTURE TRUSTEE

7

SECTION 6.3.

AMENDMENT

7

SECTION 6.4.

WAIVERS

7

SECTION 6.5.

NOTICES

8

SECTION 6.6.

COSTS AND EXPENSES

8

SECTION 6.7.

GOVERNING LAW

8

SECTION 6.8.

COUNTERPARTS

8

SECTION 6.9.

THIRD PARTY BENEFICIARIES

8







--------------------------------------------------------------------------------

TRANSFER AGREEMENT

THIS TRANSFER AGREEMENT (as from time to time amended, supplemented or otherwise
modified and in effect, this “Agreement”) is made as of this 31st day of May,
2005 by and between THE AFFILIATES OF THE PURCHASER LISTED AS SIGNATORIES TO
THIS AGREEMENT (each an “Originator” and together, the “Originators”), and WELLS
FARGO FINANCIAL ACCEPTANCE, INC., a Minnesota corporation (in such capacity and
for purposes of this Agreement only, the “Purchaser”).

WHEREAS, in the regular course of its business, Loans were assigned by dealers
to the Originator located in the state where such dealer was located;

WHEREAS, Purchaser desires to purchase from the Originators a portfolio of
Loans; and

WHEREAS, Originators are willing to sell such Loans to Purchaser.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

ARTICLE I
DEFINITIONS

DEFINITIONS. Capitalized terms used but not defined herein are used in this
Agreement as defined in Appendix X to the Sale and Servicing Agreement among
Wells Fargo Financial Auto Owner Trust 2005-A, as issuer, Wells Fargo Financial
Receivables, LLC, as seller, Wells Fargo Financial, Inc., as Master Servicer,
and JPMorgan Chase Bank, N.A., as Indenture Trustee as the same may be amended
and supplemented from time to time.

SECTION 1.1.  OTHER INTERPRETIVE PROVISIONS.  For purposes of this Agreement,
unless the context otherwise requires: (a) accounting terms not otherwise
defined in this Agreement, and accounting terms partly defined in this Agreement
to the extent not defined, shall have the respective meanings given to them
under GAAP; (b) terms defined in Article 9 of the UCC and not otherwise defined
in this Agreement are used as defined in that Article; (c) the words “hereof,”
“herein” and “hereunder” and words of similar import refer to this Agreement as
a whole and not to any particular provision of this Agreement; (d) references to
any Article, Section, Schedule or Exhibit are references to Articles, Sections,
Schedules and Exhibits in or to this Agreement and references to any paragraph,
subsection, clause or other subdivision within any Section or definition refer
to such paragraph, subsection, clause or other subdivision of such Section or
definition; (e) the term “including” means “including without limitation”; (f)
except as otherwise expressly provided herein, references to any law or
regulation refer to that law or regulation as amended from time to time and
include any successor law or regulation; (g) references to any Person include
that Person’s successors and assigns; and (h) headings are for purposes of
reference only and shall not otherwise affect the meaning or interpretation of
any provision hereof.

ARTICLE II
PURCHASE AND SALE OF RECEIVABLES

SECTION 2.1.  PURCHASE AND SALE OF RECEIVABLES.

Effective as of the Closing Date and immediately prior to the transactions
pursuant to the Indenture, the Sale Agreement, the Purchase Agreement, the Sale
and Servicing Agreement and the Trust Agreement, Originators do hereby sell,
transfer, assign, set over and otherwise convey to Purchaser, without recourse
(subject to the obligations herein) the following (the “Originators Assets”):

(a)

all right, title and interest of Originators in and to the Receivables, and all
monies received thereon after the Cutoff Date;

(b)

all right, title and interest of Originators in the security interests in the
Financed Vehicles granted by Obligors pursuant to the Receivables and any other
interest of Originators in the Financed Vehicles and any other property that
shall secure the Receivables;

(c)

the interest of Originators in any proceeds with respect to the Receivables from
claims on any Insurance Policies covering Financed Vehicles or the Obligors or
from claims under any lender’s single interest insurance policy naming
Transferor as an insured;

(d)

the interest of Originators in any proceeds from (i) any Receivable repurchased
by a Dealer pursuant to a Dealer Agreement as a result of a breach of
representation or warranty in the related Dealer Agreement, (ii) a default by an
Obligor resulting in the repossession of the Financed Vehicle under the
applicable Loans or (iii) any Dealer Recourse or other rights relating to the
Receivables under Dealer Agreements;

(e)

all right, title and interest of Originators in any instrument or document
relating to the Receivables; and

(f)

the proceeds of any and all of the foregoing.

The sale, transfer, assignment, setting over and conveyance made hereunder shall
not constitute and is not intended to result in an assumption by Purchaser of
any obligation of Originators to the Obligors, the Dealers or any other Person
in connection with the Receivables and the other assets and properties conveyed
hereunder or any agreement, document or instrument related thereto.

It is the express intention of Originators and Purchaser that (a) the assignment
and transfer herein contemplated constitute a sale of the Receivables and the
other Originators Assets described above, conveying good title thereto free and
clear of any liens, encumbrances, security interests or rights of other Persons,
from Originators to Purchaser and (b) the Receivables and the other Originators
Assets described above not be a part of any Originator’s estate in the event of
any Originator’s bankruptcy or insolvency. If, notwithstanding the intention of
Originators and Purchaser, such conveyance is deemed to be a pledge in
connection with a financing or is otherwise deemed not to be a sale, Originators
hereby grant, and the parties intend that Originators shall have granted to the
Purchaser, a first priority perfected security interest in all of Originators’
right, title and interest in the items of the Originators Assets and all
proceeds of the foregoing, and that this Agreement shall constitute a security
agreement under applicable law and the Purchaser shall have all of the rights
and remedies of a secured party and creditor under the UCC as in force in the
relevant jurisdictions.

SECTION 2.2.  ORIGINATORS PURCHASE PRICE. In consideration for the Originators
Assets, Purchaser shall, on the Closing Date, pay to each Originator its
applicable Originators Purchase Price. The “Originators Purchase Price” shall be
paid in cash to each Originator and shall be in the amount listed by each
Originator’s name on Exhibit A attached hereto.

ARTICLE III
REPRESENTATIONS AND WARRANTIES

SECTION 3.1.  REPRESENTATIONS AND WARRANTIES OF PURCHASER.  Purchaser hereby
makes the following representations and warranties upon which Originators may
rely. Such representations are made as of the execution and delivery of this
Agreement, but shall survive the sale, transfer and assignment of the
Receivables to Purchaser.

(a)

Organization and Good Standing.  Purchaser has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Minnesota and has the power and authority to execute and deliver this
Agreement and to perform the terms and provisions hereof.

(b)

Power and Authority.  Purchaser has the corporate power, authority and legal
right to execute, deliver and perform this Agreement and has taken all necessary
action to authorize the execution, delivery and performance by it of this
Agreement.

(c)

No Consent Required.  No approval, authorization, consent, license or other
order or action of, or filing or registration with, any governmental authority,
bureau or agency is required in connection with the execution, delivery or
performance by Purchaser of this Agreement or the consummation of the
transactions contemplated hereby.

(d)

Binding Obligation.  This Agreement has been duly executed and delivered by
Purchaser and this Agreement constitutes a legal, valid and binding obligation
of Purchaser, enforceable against the Purchaser in accordance with its terms,
subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws affecting the enforcement of the rights of creditors generally and to
equitable limitations on the availability of specific remedies.

(e)

No Violation.  The execution, delivery and performance by Purchaser of this
Agreement and the consummation of the transactions contemplated hereby will not
conflict with, result in any breach of the material terms and provisions of,
constitute (with or without notice or lapse of time) a material default under or
result in the creation or imposition of any Lien under any of its material
properties pursuant to the terms of, (i) the charter or bylaws of Purchaser,
(ii) any material indenture, contract, lease, mortgage, deed of trust or other
instrument or agreement to which Purchaser is a party or by which Purchaser is
bound or to which any of its properties are subject, or (iii) any law, order,
rule or regulation applicable to Purchaser of any federal or state regulatory
body, any court, administrative agency, or other governmental instrumentality
having jurisdiction over Purchaser.

(f)

No Proceedings.  There are no proceedings or investigations pending, or, to the
knowledge of Purchaser, threatened, before any court, regulatory body,
administrative agency, or other tribunal or governmental instrumentality having
jurisdiction over Purchaser or its properties: (i) asserting the invalidity of
this Agreement or the transactions contemplated herein, (ii) seeking to prevent
the consummation of any of the transactions by this Agreement, (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by Purchaser of its obligations under, or the validity or
enforceability of, this Agreement or the transactions contemplated herein, or
(iv) that may materially and adversely affect this Agreement or the transactions
contemplated hereby.

SECTION 3.2.  REPRESENTATIONS AND WARRANTIES OF ORIGINATORS.  Each of the
Originators hereby makes the following representations and warranties upon which
Purchaser may rely. Such representations are made as of the execution and
delivery of this Agreement, but shall survive the sale, transfer and assignment
of the Receivables to Purchaser.

(a)

Organization and Good Standing.  Each of the Originators has been duly
incorporated and is validly existing as a corporation in good standing under the
laws of the state of its incorporation and has full corporate power and
authority to execute and legal right to own its properties and conduct its motor
vehicle retail installment sale contract business as such properties are at
present owned and such business is at present conducted and had at all relevant
times, and has, the power, authority and legal right to acquire, own and sell
the Originators Assets pursuant to the terms of this Agreement.

(b)

Due Qualification.  Each of the Originators is duly qualified to do business as
a foreign corporation and is in good standing, and has obtained all necessary
licenses and approvals, in all jurisdictions in which the ownership or lease of
property or the conduct of its business shall require such qualifications and in
which the failure to do so would materially and adversely affect the
Originators’ performance of their obligations under, the validity or
enforceability of this Agreement or the Originators Assets.

(c)

Power and Authority.  Each of the Originators has the power, authority and legal
right to execute and deliver this Agreement and to carry out its terms and to
sell and assign the Originators Assets; and the execution, delivery and
performance of this Agreement has been duly authorized by each of the
Originators by all necessary corporate action.

(d)

No Consent Required.  No approval, authorization, consent, license or other
order or action of, or filing or registration with, any governmental authority,
bureau or agency is required in connection with the execution, delivery or
performance of this Agreement or the consummation of the transactions
contemplated hereby or thereby, other than the filing of UCC financing
statements.

(e)

Valid Sale; Binding Obligation.  Each of the Originators intends this Agreement
to effect a valid sale, transfer, and assignment of the Receivables and the
other properties and rights included in the Originators Assets conveyed by
Originators to Purchaser hereunder, enforceable against creditors of and
purchasers from Originators; and this Agreement constitutes a legal, valid and
binding obligation of Originators, enforceable against Originators in accordance
with its terms, subject, as to enforceability, to applicable bankruptcy,
insolvency, reorganization, conservatorship, receivership, liquidation and other
similar laws affecting enforcement of the rights of creditors generally and to
equitable limitations on the availability of specific remedies.

(f)

No Violation.  The execution, delivery and performance by each of Originators of
this Agreement and the consummation of the transactions contemplated hereby will
not conflict with, result in any material breach of any of the terms and
provisions of, constitute (with or without notice or lapse of time) a material
default under or result in the creation or imposition of any Lien upon any of
its material properties pursuant to the terms of, (i) the charter or bylaws of
any of the Originators, (ii) any material indenture, contract, lease, mortgage,
deed of trust or other instrument or agreement to which any of the Originators
is a party or by which any of the Originators is bound, or (iii) any law, order,
rule or regulation applicable to any of the Originators of any federal or state
regulatory body, any court, administrative agency, or other governmental
instrumentality having jurisdiction over any of the Originators.

(g)

No Proceedings.  There are no proceedings or investigations pending, or, to the
knowledge of any of the Originators, threatened, before any court, regulatory
body, administrative agency, or other tribunal or governmental instrumentality
having jurisdiction over Originators or its properties: (i) asserting the
invalidity of this Agreement or the transactions contemplated herein, (ii)
seeking to prevent the consummation of any of the transactions by this
Agreement, (iii) seeking any determination or ruling that might materially and
adversely affect the performance by any of the Originators of its obligations
under, or the validity or enforceability of, this Agreement or the transactions
contemplated herein, or (iv) that may materially and adversely affect this
Agreement or the transactions contemplated hereby.

(h)

Chief Executive Office. The chief executive office of each of the Originators is
set forth in Exhibit B attached hereto.

(i)

Official Record. This Agreement and all other documents related hereto to which
each of the Originators is a party have been approved by each Originator’s board
of directors, which approval is reflected in the minutes or unanimous written
consent of such board, and shall continuously from time to time of each such
document’s execution, be maintained as an official record of each Originator.

ARTICLE IV
RESERVED

ARTICLE V
COVENANTS OF ORIGINATORS

SECTION 5.1.  PROTECTION OF TITLE TO ORIGINATORS ASSETS.  Each Originator
covenants and agrees with Purchaser as follows:

(a)

Each Originator shall authorize and file such UCC financing statements and cause
to be authorized and filed such UCC continuation statements, all in such manner
and in such places as may be required by law fully to preserve, maintain and
protect the interest of Purchaser, Owner Trustee and Indenture Trustee in the
Receivables and the proceeds thereof. Each Originator shall deliver (or cause to
be delivered) to Purchaser file-stamped copies of, or filing receipts for, any
document filed as provided above, as soon as available following such filing.

(b)

Each Originator shall not change its name, identity or corporate structure or
jurisdiction of organization in any manner that would, could or might make any
financing statement or continuation statement filed in accordance with paragraph
(a) above seriously misleading within the meaning of the UCC, unless it shall
have given Purchaser, Owner Trustee and Indenture Trustee at least sixty days’
prior written notice thereof and shall have promptly filed appropriate
amendments to all previously filed financing statements or continuation
statements.

(c)

Each Originator shall give Purchaser, Owner Trustee and Indenture Trustee at
least 60 days’ prior written notice of any relocation of its principal executive
office or change in its jurisdiction or organization, if, as a result of such
relocation, the applicable provisions of the UCC would require the filing of any
amendment of any previously filed financing or continuation statement or of any
new financing statement and shall promptly file any such amendment or new
financing statement.

(d)

Each Originator shall maintain its computer systems relating to installment loan
recordkeeping so that, from and after the time of sale under this Agreement of
its Receivables, each Originator’s master computer records (including any backup
archives) that refer to a Receivable shall indicate clearly the interest of
Purchaser, Issuer and Indenture Trustee in such Receivable and that such
Receivable has been sold to Purchaser and by Purchaser to Issuer and is owned by
Issuer and has been pledged to Indenture Trustee pursuant to the Indenture.
Indication of Purchaser’s, Issuer’s and Indenture Trustee’s interest in a
Receivable shall be deleted from or modified on an Originator’s computer systems
when, and only when, the related Receivable shall have been paid in full or
repurchased by Purchaser or an Originator or purchased by Master Servicer.

(e)

If at any time an Originator shall propose to sell, grant a security interest in
or otherwise transfer any interest in receivables to any prospective purchaser,
lender or other transferee, such Originator shall give to such prospective
purchaser, lender or other transferee computer tapes, records or printouts
(including any restored from backup archives) that, if they shall refer in any
manner whatsoever to any Receivable, shall indicate clearly that such Receivable
has been sold to Purchaser, sold by Purchaser to Transferor, sold by Transferor
to ACE Securities Corp. and then sold by ACE Securities Corp. to Issuer and
pledged to Indenture Trustee.

(f)

Each Originator shall, upon receipt of reasonable prior notice, permit Purchaser
and its respective agents at any time during normal business hours to inspect,
audit and make copies of and abstracts from such Originator’s records regarding
any Receivable.

(g)

Upon request at any time Purchaser shall have reasonable grounds to believe that
such request is necessary in connection with the performance of its duties under
this Agreement, an Originator shall furnish to Purchaser, Owner Trustee and
Indenture Trustee, within thirty (30) Business Days, a list of all Receivables
(by contract number and name of Obligor) conveyed to Purchaser hereunder and
then owned by Issuer, and pledged to Indenture Trustee, together with a
reconciliation of such list to the Schedule of Receivables and to each of Master
Servicer’s Reports furnished before such request indicating removal of
Receivables from Issuer.

ARTICLE VI
MISCELLANEOUS PROVISIONS

SECTION 6.1.  OBLIGATIONS OF ORIGINATORS.  The obligations of Originators under
this Agreement shall not be affected by reason of any invalidity, illegality or
irregularity of any Receivable.

SECTION 6.2.  SUBSEQUENT TRANSFER TO ISSUER AND INDENTURE TRUSTEE. Originators
acknowledge that:

(a)

Purchaser will, pursuant to the Sale Agreement, sell the Receivables to the
Transferor and assign its rights under this Agreement to Transferor for the
benefit of the Noteholders and the Certificateholders. The Originators hereby
consent to such sale and assignment.

(b)

Transferor will, pursuant to the Purchase Agreement, sell the Receivables to ACE
Securities Corp. and assign its rights under the Sale Agreement to ACE
Securities Corp. for the benefit of the Noteholders and the Certificateholders,
and that the representations and warranties contained in the Sale Agreement and
the rights of Transferor under Section 3.4 of the Sale Agreement are intended to
benefit ACE Securities Corp., the Issuer, the Owner Trustee, the Noteholders and
the Certificateholders. Originators hereby consent to such sale and assignment.

(c)

ACE Securities Corp. will, pursuant to the Sale and Servicing Agreement, sell
the Receivables to Issuer and assign its rights under this Agreement to the
Issuer for the benefit of the Noteholders and the Certificateholders, and that
the representations and warranties contained in this Agreement are intended to
benefit Issuer, the Owner Trustee, the Noteholders and the Certificateholders.
Originators hereby consent to such sale and assignment.

(d)

Issuer will, pursuant to the Indenture, pledge the Receivables and its rights
under this Agreement to the Indenture Trustee for the benefit of the
Noteholders, and that the representations and warranties contained in this
Agreement and the rights of Purchaser under this Agreement are intended to
benefit the Indenture Trustee and the Noteholders. Originators hereby consent to
such pledge.

SECTION 6.3.  AMENDMENT.  This Agreement may be amended from time to time by a
written instrument signed by the Originators and the Purchaser and no waiver of
any of the terms hereof by any party shall be effective unless it is in writing
and signed by all other parties to this Agreement.

SECTION 6.4.  WAIVERS.  No failure or delay on the part of Purchaser in
exercising any power, right or remedy under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or remedy preclude any other or further exercise thereof or the exercise
of any other power, right or remedy.

SECTION 6.5.  NOTICES.  All demands, notices and communications pursuant to this
Agreement to any party shall be in writing, personally delivered, or sent by
telecopier, overnight mail or mailed by certified mail, return receipt
requested, and shall be deemed to have been duly given upon receipt at the
address set forth in Exhibit B attached hereto or at such other address as may
be designated by it by notice to all other parties to this Agreement.

SECTION 6.6.  COSTS AND EXPENSES.  Originators will pay all expenses incident to
the performance of their obligations under this Agreement and all expenses in
connection with the perfection as against third parties of Purchaser’s right,
title and interest in and to the Originators Assets and Purchaser agrees to pay
expenses incident to the performance of its obligations under this Agreement.

SECTION 6.7.  GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTIONS 5-1401 OF THE GENERAL
OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

SECTION 6.8.  COUNTERPARTS.  This Agreement may be executed in two or more
counterparts and by different parties on separate counterparts, each of which
shall be an original, but all of which together shall constitute one and the
same instrument.

SECTION 6.9.  THIRD PARTY BENEFICIARIES.  Each of the Transferor, ACE Securities
Corp., the Issuer, Owner Trustee (individually and in its capacity as such) and
Indenture Trustee (individually and in its capacity as such) is an intended
third party beneficiary of this Agreement.

It is acknowledged and agreed that the provisions of this agreement may be
enforced by or on behalf of such Persons against Originators to the same extent
as if it were a party hereto.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereby have caused this Transfer Agreement to be
executed by their respective officers thereunto duly authorized as of the date
and year first above written.

WELLS FARGO FINANCIAL ACCEPTANCE ALABAMA, INC., WELLS FARGO FINANCIAL ACCEPTANCE
ALASKA, LLC, WELLS FARGO FINANCIAL ACCEPTANCE ARIZONA, INC., WELLS FARGO
FINANCIAL ACCEPTANCE CALIFORNIA, INC., WELLS FARGO FINANCIAL ACCEPTANCE
COLORADO, INC., WELLS FARGO FINANCIAL ACCEPTANCE CONNECTICUT, INC., WELLS FARGO
FINANCIAL ACCEPTANCE DELAWARE, INC., WELLS FARGO FINANCIAL ACCEPTANCE FLORIDA,
INC., WELLS FARGO FINANCIAL ACCEPTANCE GEORGIA, INC., WFF AUTO HAWAII, INC.,
WELLS FARGO FINANCIAL ACCEPTANCE ILLINOIS, INC., WELLS FARGO FINANCIAL
ACCEPTANCE INDIANA, INC., WELLS FARGO FINANCIAL ACCEPTANCE IOWA, INC., WELLS
FARGO FINANCIAL ACCEPTANCE KANSAS, INC., WELLS FARGO FINANCIAL ACCEPTANCE
KENTUCKY, INC., WELLS FARGO FINANCIAL ACCEPTANCE LOUISIANA, INC., WELLS FARGO
FINANCIAL ACCEPTANCE MARYLAND, INC., WELLS FARGO FINANCIAL ACCEPTANCE
MASSACHUSETTS, INC., WELLS FARGO FINANCIAL ACCEPTANCE MICHIGAN, INC., WELLS
FARGO FINANCIAL ACCEPTANCE MISSOURI, INC., WELLS FARGO FINANCIAL ACCEPTANCE
MONTANA, INC., WELLS FARGO FINANCIAL ACCEPTANCE NEBRASKA, INC., WELLS FARGO
FINANCIAL ACCEPTANCE NEVADA, INC., WELLS FARGO FINANCIAL ACCEPTANCE NEW
HAMPSHIRE, INC., WELLS FARGO FINANCIAL ACCEPTANCE NEW JERSEY, INC., WELLS FARGO
FINANCIAL ACCEPTANCE NEW MEXICO, INC., WELLS FARGO FINANCIAL ACCEPTANCE NEW
YORK, INC., WELLS FARGO FINANCIAL ACCEPTANCE NORTH CAROLINA 1, INC., WELLS FARGO
FINANCIAL ACCEPTANCE NORTH DAKOTA, INC., WELLS FARGO FINANCIAL ACCEPTANCE OHIO
1, INC., WELLS FARGO FINANCIAL ACCEPTANCE OKLAHOMA, INC., WELLS FARGO FINANCIAL
ACCEPTANCE OREGON, INC., WELLS FARGO FINANCIAL ACCEPTANCE PENNSYLVANIA, INC.,
WELLS FARGO

--------------------------------------------------------------------------------

FINANCIAL ACCEPTANCE RHODE ISLAND, INC., WELLS FARGO FINANCIAL ACCEPTANCE SOUTH
CAROLINA, INC., WELLS FARGO FINANCIAL ACCEPTANCE SOUTH DAKOTA, INC., WELLS FARGO
FINANCIAL ACCEPTANCE TENNESSEE, INC., WELLS FARGO FINANCIAL ACCEPTANCE TEXAS,
INC., WELLS FARGO FINANCIAL ACCEPTANCE UTAH, INC., WELLS FARGO FINANCIAL
ACCEPTANCE VERMONT, INC., WELLS FARGO FINANCIAL ACCEPTANCE VIRGINIA, INC., WELLS
FARGO FINANCIAL ACCEPTANCE WASHINGTON, INC., WELLS FARGO FINANCIAL ACCEPTANCE
WEST VIRGINIA, INC., WELLS FARGO FINANCIAL ACCEPTANCE WISCONSIN, INC. AND WELLS
FARGO FINANCIAL ACCEPTANCE WYOMING, INC.

By:/s/ Steven N. Owenson                    

Name:  Steven N. Owenson

Title:  Treasurer

WELLS FARGO FINANCIAL ACCEPTANCE, INC.

By:/s/ Steven N. Owenson                    

Name:  Steven N. Owenson

Title:  Treasurer

--------------------------------------------------------------------------------

EXHIBIT A

ORIGINATOR

PURCHASE PRICE

Wells Fargo Financial Acceptance Alabama, Inc.

$16,370,369.94

Wells Fargo Financial Acceptance Alaska, LLC

$458,286.55

Wells Fargo Financial Acceptance Arizona, Inc.

$68,852,277.47

Wells Fargo Financial Acceptance California, Inc.

$170,583,103.52

Wells Fargo Financial Acceptance Colorado, Inc.

$17,751,513.74

Wells Fargo Financial Acceptance Connecticut, Inc.

$12,348,754.97

Wells Fargo Financial Acceptance Delaware, Inc.

$2,637,522.52

Wells Fargo Financial Acceptance Florida, Inc.

$114,619,674.55

Wells Fargo Financial Acceptance Georgia, Inc.

$77,943,478.78

WFF Auto Hawaii, Inc.

$2,939,530.65

Wells Fargo Financial Acceptance Iowa, Inc.

$12,679,253.40

Wells Fargo Financial Acceptance Illinois, Inc.

$77,076,257.08

Wells Fargo Financial Acceptance Indiana, Inc.

$51,267,826.04

Wells Fargo Financial Acceptance Kansas, Inc.

$13,603,571.01

Wells Fargo Financial Acceptance Kentucky, Inc.

$29,105,068.89

Wells Fargo Financial Acceptance Louisiana, Inc.

$23,596,332.39

Wells Fargo Financial Acceptance Massachusetts, Inc.

$12,848,791.08

Wells Fargo Financial Acceptance Maryland, Inc.

$60,069,843.48

Wells Fargo Financial Acceptance Michigan, Inc.

$42,642,494.20

Wells Fargo Financial Acceptance Missouri, Inc.

$31,668,629.24

Wells Fargo Financial Acceptance Montana, Inc.

$2,814,306.73

Wells Fargo Financial Acceptance North Carolina 1, Inc.

$64,187,398.30

Wells Fargo Financial Acceptance North Dakota, Inc.

$1,227,163.22

Wells Fargo Financial Acceptance Nebraska, Inc.

$3,730,402.63

Wells Fargo Financial Acceptance New Hampshire, Inc.

$1,190,624.80

Wells Fargo Financial Acceptance New Jersey, Inc.

$18,759,491.21

Wells Fargo Financial Acceptance New Mexico, Inc.

$20,464,438.78

Wells Fargo Financial Acceptance Nevada, Inc.

$38,405,374.53

Wells Fargo Financial Acceptance New York, Inc.

$38,404,063.40




--------------------------------------------------------------------------------

ORIGINATOR

PURCHASE PRICE

Wells Fargo Financial Acceptance Ohio 1, Inc.

$49,311,879.24

Wells Fargo Financial Acceptance Oklahoma, Inc.

$17,267,781.50

Wells Fargo Financial Acceptance Oregon, Inc.

$12,868,313.13

Wells Fargo Financial Acceptance Pennsylvania, Inc.

$7,004,950.60

Wells Fargo Financial Acceptance Rhode Island, Inc.

$1,385,949.02

Wells Fargo Financial Acceptance South Carolina, Inc.

$23,745,979.83

Wells Fargo Financial Acceptance South Dakota, Inc.

$2,656,946.51

Wells Fargo Financial Acceptance Tennessee, Inc.

$32,214,187.81

Wells Fargo Financial Acceptance Texas, Inc.

$205,743,937.60

Wells Fargo Financial Acceptance Utah, Inc.

$10,909,376.80

Wells Fargo Financial Acceptance Virginia, Inc.

$41,308,840.33

Wells Fargo Financial Acceptance Vermont, Inc.

$645,576.74

Wells Fargo Financial Acceptance Washington, Inc.

$33,858,975.89

Wells Fargo Financial Acceptance Wisconsin, Inc.

$20,690,323.64

Wells Fargo Financial Acceptance West Virginia, Inc.

$9,057,210.34

Wells Fargo Financial Acceptance Wyoming, Inc.

$1,603,455.06




--------------------------------------------------------------------------------

EXHIBIT B

Wells Fargo Financial Acceptance Alabama, Inc.

1301 Centerpoint Pkway 111,
Birmingham, AL 35215

Wells Fargo Financial Acceptance Alaska, LLC

c/o CSC

2711 Centerville Road

Suite 400

Wilmington, DE  19808

Wells Fargo Financial Acceptance Arizona, Inc.

3375 E. Shea Blvd., Suite A,
Phoenix, Arizona 85028

Wells Fargo Financial Acceptance California, Inc.

c/o CSC

2730 Oaks Drive

Suite 100

Sacramento, CA 95833

Wells Fargo Financial Acceptance Colorado, Inc.

c/o CSC

1560 Broadway

Denver, CO 80202

Wells Fargo Financial Acceptance Connecticut, Inc.

c/o CSC, 50 Weston St.,
Hartford, CT 06120

Wells Fargo Financial Acceptance Delaware, Inc.

118 Astro Shopping Center,
Newark, DE 19711

Wells Fargo Financial Acceptance Florida, Inc.

9550 Regency Sq. Blvd.,
Jacksonville, FL 32225

Wells Fargo Financial Acceptance Georgia, Inc.

1130 Senoia Road, Bldg. A1,
Tyrone, GA 30290

WFF Auto Hawaii, Inc.

 

Wells Fargo Financial Acceptance Illinois, Inc.

1500 East Empire, A5,
Bloomington, IL 61701

Wells Fargo Financial Acceptance Indiana, Inc.

c/o CSC

251 East Ohio Street

Suite 500

Indianapolis, IN 46204

Wells Fargo Financial Acceptance Iowa, Inc.

800 Walnut Street,
Des Moines, IA 50309

Wells Fargo Financial Acceptance Kansas, Inc.

12053 S. Strangline Road,
Olathe, KS 66062

Wells Fargo Financial Acceptance Kentucky, Inc.

1660 Bryan Station Road, 8,
Lexington, KY 40505

Wells Fargo Financial Acceptance Louisiana, Inc.

8894 Airline Highway, G,
Baton Rouge, LA 70815

Wells Fargo Financial Acceptance Maryland, Inc.

7701 Greenbelt Road

Suite 700

Greenbelt, MD 20770

Wells Fargo Financial Acceptance Massachusetts, Inc.

c/o CSC

84 State Street

Boston, MA 02109

Wells Fargo Financial Acceptance Michigan, Inc.

26400 Lahser, Ste 400,
Southfield, MI 48034

Wells Fargo Financial Acceptance Missouri, Inc.

5567 NW Barry Road,
Kansas City, MO 64154

Wells Fargo Financial Acceptance Montana, Inc.

1426 Euclid Avenue,
Helena, MT 59601

Wells Fargo Financial Acceptance Nebraska, Inc.

7101 Mercy Rd. Suite 106,
Omaha, NE 68106

Wells Fargo Financial Acceptance Nevada, Inc.

4080 Kietzke Lane,
Reno, NV 89502

Wells Fargo Financial Acceptance New Hampshire, Inc.

c/o CSC, 830 Bear Tavern Rd.,
West Trenton, NJ 08628

Wells Fargo Financial Acceptance New Jersey, Inc.

1067 Washington Blvd., 33, Robbinsville, NJ  08691

Wells Fargo Financial Acceptance New Mexico, Inc.

1128 Pennsylvania NE, 220 Albuquerque, NM 87110

Wells Fargo Financial Acceptance New York, Inc.

c/o CSC, 80 State St.,
Albany, NY  12207

Wells Fargo Financial Acceptance North Carolina 1, Inc.

c/o CSC, 327 Hillsborough
St, Raleigh, NC  27603

Wells Fargo Financial Acceptance North Dakota, Inc.

3220 13th Ave South
Fargo, ND  58103

Wells Fargo Financial Acceptance Ohio 1, Inc.

1889 Brittain Rd.,
Akron, OH  44310

Wells Fargo Financial Acceptance Oklahoma, Inc.

7313 S. Western Avenue,
Oklahoma City, OK  73139

Wells Fargo Financial Acceptance Oregon, Inc.

5050 SW Griffith Dr., 100,
Beaverton, OR  97005

Wells Fargo Financial Acceptance Pennsylvania, Inc.

2501 Seaport Dr.

Suite BH 300

Chester, PA  19013

Wells Fargo Financial Acceptance Rhode Island, Inc.

c/o CSC 170 Westminster St.,
Ste 900, Providence, RI  02903

Wells Fargo Financial Acceptance South Carolina, Inc.

612 St. Andrews Rd., 4
Columbia, SC  29210

Wells Fargo Financial Acceptance South Dakota, Inc.

c/o CSC 503 S Pierre
St., Pierre, SD 57501

Wells Fargo Financial Acceptance Tennessee, Inc.

5959 Shallowford Rd, 105
Chattanooga, TN  37421

Wells Fargo Financial Acceptance Texas, Inc.

4108 S. Cooper Street,
Arlington, TX 76015

Wells Fargo Financial Acceptance Utah, Inc.

2530 W. 4700 South
Kearns, UT  84118

Wells Fargo Financial Acceptance Vermont, Inc.

c/o CSC 159 State St.,
Montpelier, VT  05602

Wells Fargo Financial Acceptance Virginia, Inc.

10419 Midlothian Trnpk,
Richmond, VA  23235

Wells Fargo Financial Acceptance Washington, Inc.

3702 S. Fife St., Ste. C.,
Tacoma, WA  98409

Wells Fargo Financial Acceptance West Virginia, Inc.

c/o CSC 1600 Laidley
Tower, Charleston, WV 25301

Wells Fargo Financial Acceptance Wisconsin, Inc.

N81 W15104 Appleton Ave.,
Menomonee Falls, WI  53051

Wells Fargo Financial Acceptance Wyoming, Inc.

c/o CSC 1821 Logan
Avenue, Cheyenne, WY  82001


